Exhibit 10.1

 

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Scott D. Peters)

 

August 29, 2003

 

THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
dated as of August 29, 2003 (the “Effective Date”), by and between Golf Trust of
America, Inc., a Maryland corporation (the “Company”), and Scott D. Peters, an
individual (the “Executive”).

 

THE COMPANY AND THE EXECUTIVE ENTER THIS AGREEMENT on the basis of the following
facts, understandings and intentions:

 

A.                                   The Executive has been an executive of the
Company employed under that certain Employment Agreement dated as of February 7,
1997, as amended and restated as of July 25, 1997, and as further amended and
restated as of November 8, 1999 (the “Original Agreement”), which employment
commenced on the date of the closing of the Company’s initial public offering on
February 12, 1997 (the “Commencement Date”).

 

B.                                     The Executive and the Company agreed to
amend the Original Agreement pursuant to an agreement dated February 25, 2001
(the “Existing Agreement”).

 

C.                                     As a result of the changed circumstances
of the Company since the execution of the Existing Agreement, including, inter
alia, the following: (i) the recent sale of Sandpiper, Eagle Ridge and Mystic
Creek golf courses; (ii) the payoff of the Company’s credit line; (iii) the
accelerated sale by the Company of certain of its other properties; (iv) the
anticipated takeover and operation of the Innisbrook Resort by the Company, with
related changes to the business plan of the Company related thereto; (v) a
reduction in the time and expense of set-up procedures to facilitate compliance
with the disclosure requirements of being a public company and a corresponding
reduction in the Company’s need for the Executive’s services; (vi) the
Executive’s objective to obtain new employment; (vii) the Executive’s
willingness to remain on the Board of Directors of the Company (the “Board,”
which term shall also include the board of directors or board of trustees of any
successor in interest to the Company) and maintain Executive’s responsibilities
as Chief Financial Officer of the Company for a limited period of time; and
(viii) the Company’s desire to initially retain the Executive as a full-time
employee on a temporary basis and, thereafter, transition the Executive to a
modified schedule.

 

D.                                    The Executive desires to modify the
Executive’s employment with the Company in order to accommodate the changed
circumstances and needs of the Company as set forth in Recital C above.

 

E.                                      The Company and the Executive desire to
amend and restate the Existing Agreement in its entirety as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Employment.  The Company hereby agrees
to continue to employ the Executive, and the Executive hereby agrees to continue
to be employed by the Company, on the terms and conditions set forth herein.

 

2.                                       Term.  The term of this Agreement
commenced on the Commencement Date and will terminate one (1) year after the end
of the Modified Schedule (as defined below).  Such term in its full duration is
herein referred to as the “Term.”

 

(a)                                  Initial Employment Period. The period of
the Executive’s employment under this Agreement from the period beginning on the
Effective Date and ending on the Date of Initial Employment Termination (as
defined in Section 5(f) of this Agreement), is herein referred to as the
“Initial Employment Period.”

 

(b)                                 Modified Schedule.  The period of the
Executive’s employment under this Agreement, consisting of the period following
completion of the Initial Employment Period and ending on the Date of
Termination of  Modified Schedule (as defined in Section 5.A(c) of this
Agreement) is herein referred to as the “Modified Schedule.”

 

3.                                       Position.

 

(a)                                  Title and Position.

 

(i)                                     During the Initial Employment Period,
the Executive shall continue to be employed as an executive officer of the
Company with the title of Senior Vice President and Chief Financial Officer or
in such other executive position as the Board may from time to time determine
with the reasonable consent of the Executive.  In the performance of the
Executive’s duties as an officer, the Executive shall be subject to the
direction of the Board and the President and shall not be required to take
direction from or report to any other person unless otherwise directed by the
Board or the President.  The Executive’s duties and authority shall be
commensurate with the Executive’s title and position with the Company.

 

(ii)                                  During the Modified Schedule, the
Executive shall continue to be employed as an executive officer of the Company
with the title of  Chief Financial Officer (or in such other executive position
as the Board may from time to time determine with the reasonable consent of the
Executive) and shall maintain the Executive’s responsibilities as Chief
Financial Officer of the Company, including, inter alia, the following: managing
investor relations; coordinating the outside auditor needs of the Company and
certification requirements; providing litigation support; coordinating the
preparation of the budgets for the golf courses owned by the Company (directly
or indirectly), including, without limitation, the Innisbrook Resort; conducting
performance reviews of employees; maintaining primary responsibility for the
contents and the filing of all public reports (regular and periodic) with the
Securities and Exchange Commission; maintaining primary responsibility for the
contents of all earnings releases; executing all public reports (and all
certifications required thereby) as the principal accounting and financial
officer of the Company; coordinating and participating in all earnings releases
and analyst calls; coordinating at the request of the Audit Committee all
information required by the Audit Committee; supervising the Company’s
Controller and site personnel; maintaining relationships with any lenders under
any new credit facilities of the Company,

 

2

--------------------------------------------------------------------------------


 

including the execution of all certifications to the lenders; assisting the
Company with the formation of a liquidating trust, as the President may request;
and advising the Company (and its affiliates) on various special projects of the
Company as requested by the Company from time to time.

 

(iii)                               During the Term and thereafter for so long
as the Executive is elected by the Company’s stockholders (or other appropriate
body), the Executive hereby agrees to serve as a member of the Board.  The
Executive understands that the Executive’s position as a member of the Board is
subject to nomination by the Board.

 

(b)                                 Place of Employment.

 

(i)                                     During the Initial Employment Period,
the Executive shall perform the services and duties required by this Agreement
at the Company’s place of business in Charleston, South Carolina, or at such
other location as the President of the Company shall determine; provided,
however, that the Company may require the Executive to travel to other locations
on the Company’s business.

 

(ii)                                  At all times during the Modified Schedule,
the Executive may perform the services and duties required by this Agreement at
the Company’s place of business in Charleston, South Carolina, or at such other
location as the Executive shall determine in the Executive’s reasonable
discretion, subject to the requirement that the Executive shall at all times
comply with applicable law and the policies and procedures of the Company.

 

(c)                                  Duties.

 

(i)                                     During the Initial Employment Period,
the Executive shall devote commercially reasonable efforts and substantially
full working time and attention to the promotion and advancement of the Company
and its welfare.  During the Initial Employment Period, the Executive shall
serve the Company faithfully and to the best of the Executive’s ability, and
shall perform such services and duties in connection with the business, affairs
and operations of the Company as may be assigned or delegated to him from time
to time by or under, and in accordance with, the authority and direction of the
Board.  During the Initial Employment Period, the Company shall retain the right
to direct and control the means and methods by which the Executive performs the
above services.

 

(ii)                                  During the Modified Schedule, the
Executive shall continue to be employed by the Company but shall have no
authority to bind the Company by contract or otherwise, except as set forth in
Section 3(a)(ii) above or as specifically directed by the President of the
Company in each instance.  During the Modified Schedule, the Executive shall
perform the Executive’s duties at the general discretion of the Company, but the
Executive shall determine, in consultation with, and with the approval of, the
President of the Company, the manner and means by which the Executive’s services
and duties are accomplished, subject to the requirement that the Executive shall
at all times comply with applicable law and the policies and procedures of the
Company.

 

(d)                                 Other Activities.  Except with the prior
written approval of the Board (which the Board may grant or withhold in its sole
and absolute discretion) and except as may be

 

3

--------------------------------------------------------------------------------


 

set forth in Section 9 of this Agreement, the Executive, during the Term, shall
not (i) accept any other employment (except during the Modified Schedule), or
(ii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that (a) is currently competitive with the
Company, or (b) may become competitive with, or that might place the Executive
in a competing position to, that of the Company or any of its affiliates. 
Notwithstanding the foregoing, the Company agrees that the Executive (or
affiliates of the Executive) shall be permitted (i) to undertake the activities
set forth in Section 9, and (ii) to make any other passive personal investment
that is not in a business activity competitive with the Company.

 

4.                                       Compensation and Related Matters.

 

(a)                                  Compensation.

 

(i)                                     Salary.  During the Initial Employment
Period, the Company shall pay the Executive a salary at a rate of Two Hundred
Three Thousand Two Hundred Dollars ($203,200) per year.  All salary shall be
paid according to the standard payroll practices of the Company (regarding
timing of payments, standard employee deductions, income tax withholdings,
social security deductions, etc.) as may be in place from time to time.

 

(ii)                                  Compensation During Modified Schedule.  In
lieu of the salary set forth in Section 4(a)(i) above, during the Modified
Schedule the Company shall compensate the Executive as follows: (A) the Company
shall pay the Executive an amount equal to Twelve Thousand Dollars ($12,000.00)
per calendar quarter (prorated for partial quarter services), and (B) if in any
calendar quarter the Company requires more than eighty (80) hours of the
Executive’s services, the Company shall pay the Executive an additional amount
equal to One Hundred Fifty Dollars ($150.00) per hour; provided, however, that
the maximum amount to be paid to the Executive under this paragraph (B) shall
not exceed One Thousand Two Hundred Dollars ($1,200.00) per day.  Compensation
payable by the Company under this Section 4(a)(ii) shall be paid to Executive on
a semi-monthly or other regular basis as determined by the Company from time to
time, subject to receipt of regular invoices for extra hours of services and
business expenses provided for hereafter.

 

(b)                                 Business Expenses.  During the Initial
Employment Period, the Modified Schedule and any subsequent time while serving
on the Company’s Board of Directors, the Company shall reimburse the Executive
for personal expenditures incurred in connection with the conduct of the
Company’s business upon presentation of sufficient evidence of such expenditures
as may be required by the Company’s policies as in place from time to time.

 

(c)                                  Benefits; Employment Taxes.

 

(i)                                     During the Initial Employment Period,
the Executive shall be entitled to participate in any benefit plans that are
made generally available to executive officers of the Company from time to time,
including, without limitation, any deferred compensation, health, dental, life
insurance, long-term disability insurance, retirement, pension or 401(k) savings
plan.  Nothing in this Section 4(c) is intended, or shall be construed, to
require the Company to institute or to continue any, or any particular, plan or
benefit.  During the Initial

 

4

--------------------------------------------------------------------------------


 

Employment Period, the Executive shall be entitled to fringe benefits as may be
determined or granted from time-to-time by the Board or by the President acting
under the authority of the Board; provided, however, that the Company shall
provide the fringe benefits authorized by the Board on April 25, 1997 (which
resolution is attached to this Agreement as Exhibit A) and shall not reduce or
modify those benefits in a manner adverse to the Executive without the written
consent of the Executive.  During the Initial Employment Period, the Executive
shall be entitled to four (4) weeks (i.e., twenty (20) business days) of paid
vacation time in each calendar year on a pro-rated basis.  During the Initial
Employment Period, the Executive shall be entitled to all paid Company holidays.

 

(ii)                                  During the Modified Schedule, the
Executive shall not be entitled to receive any vacation or illness payments, or
to participate in any plans, arrangements or distributions by the Company
pertaining to any bonus, stock option, profit sharing, insurance or similar
benefits for the Company’s employees, except as set forth in Section 4(c)(iii)
of this Agreement.

 

(iii)                               Limited Continuation of Health Benefits. 
Notwithstanding any of the foregoing, during the Modified Schedule the Executive
shall be entitled to health, optical and dental insurance plans that are
generally available to executive officers of the Company (the “Health and Dental
Plans”) until the earlier to occur of: (A) the date the Executive obtains
alternative coverage, (B) the date the Executive is no longer eligible for
coverage under the terms and conditions of the Health and Dental Plans, or (C)
the expiration or termination of the Modified Schedule.

 

(d)                                 Directors and Officers Insurance;
Indemnification.  For so long as the Executive serves as a director or officer
of the Company during the Term, the Company shall maintain directors and
officers insurance to insure the Executive to the same extent as the other
directors or officers are insured, respectively.

 

4.A                             Milestone Payments and Interest; Release.

 

(a)                                  Milestone Payments.  The Executive hereby
agrees that the Executive has been paid the Performance Milestone Payment and
related interest thereon provided for in Section 4.A(b)(i)(A) of the Existing
Agreement and earned the right to payment of the Performance Milestone Payment
and related interest thereon provided for in Section 4.A(b)(i)(B) of the
Existing Agreement (such latter milestone payment, the “Remaining Earned
Milestone Payment”).  Subject to Sections 4.A(b) and 6(d) below, in
consideration of the Executive’s performance of the Executive’s obligations owed
to the Company under this Agreement and in full satisfaction of any and all
obligations of the Company to pay Milestone Payments to the Executive under
Section 4.A(b) of the Existing Agreement, the Executive and the Company hereby
agree that the Company shall pay to the Executive one fourth of the Remaining
Earned Milestone Payment on September 30, 2003 and one fourth of the Remaining
Earned Milestone Payment upon the sale of Company golf course assets after the
Effective Date, whereby the Company receives more than One Million Two Hundred
Thousand Dollars ($1,200,000) of net cash proceeds.  The remaining one half of
the Remaining Earned Milestone Payment shall be paid to the Executive upon the
sale of Company golf course assets after the Effective Date, whereby the Company
receives more than Two Million Five Hundred Thousand Dollars ($2,500,000) of net
cash proceeds, and such

 

5

--------------------------------------------------------------------------------


 

receipts are not subject to holdback, claw-backs or any escrow or other
limitations.  The Remaining Earned Milestone Payment shall be paid as provided
for above by the Company to the Executive by check or wire transfer.  The
Executive and the Company agree that the Remaining Earned Milestone Payment
represents full and final payment of any and all obligations of the Company to
the Executive under Section 4.A(b) of the Existing Agreement.

 

(b)                                 Notwithstanding the provisions of Section
4A(b)(iii) of the Existing Agreement, commencing October 1, 2003, interest on
the unpaid portion of the Remaining Earned Milestone Payment shall be five
percent (5%) per annum.

 

(c)                                  Release.  In consideration of and in full
satisfaction of any and all obligations of the Company as aforesaid, the
Executive shall execute and deliver a full release of the Company (and its
affiliates) to the Company in the form attached hereto as Exhibit B.

 

5.                                       Termination of Initial Employment
Period.  The Executive’s employment during the Initial Employment Period shall
be terminated upon the earlier to occur of:

 

(a)                                  Death.  The Executive’s employment under
this Agreement shall terminate upon the Executive’s death.

 

(b)                                 Disability.  The Executive’s employment
under this Agreement shall terminate upon the Executive’s physical or mental
disability or infirmity which, in the opinion of a competent physician selected
by the Board, renders the Executive unable to perform the Executive’s duties
under this Agreement for more than one hundred twenty (120) days during any one
hundred eighty (180) day period.

 

(c)                                  Employment-At-Will; Termination by Company
for Any Reason.  The Executive’s employment hereunder is “at will” and may be
terminated by the Company at any time with or without Good Reason by delivery of
a written notice of termination to the Executive (the “Notice of Termination of
Initial Employment”).  The Notice of Termination of Initial Employment shall set
forth (i) if the Executive’s employment is terminated by the Company with Good
Reason, a description in reasonable detail of the facts and circumstances
claimed to provide a basis for the termination of the Executive’s employment
with Good Reason, and (ii) the date such termination shall become effective,
which date shall in any event, be at least forty-five (45) days from the date
the Notice of Termination of Initial Employment is delivered to the Executive.

 

(d)                                 Voluntary Resignation.  Subject to Section
4.A above, the Executive may voluntarily resign the Executive’s position and
terminate the Executive’s employment with the Company at any time by delivery of
a written notice of resignation to the Company (the “Notice of Resignation”). 
The Notice of Resignation shall set forth (i) if the Executive resigns with Good
Cause, a description in reasonable detail of the facts and circumstances claimed
to provide a basis for the Executive’s resignation with Good Cause, and (ii) 
the date such resignation shall become effective, which date shall in any event
be at least ten (10) days (thirty (30) days in the event of a resignation with
Good Cause following a Change of Control) from the date the Notice of
Resignation is delivered to the Company.

 

(e)                                  Initial Employment End Date.  September 30,
2003.

 

(f)                                    Date of Initial Employment Termination.
“Date of Initial Employment Termination” shall mean (i) if the Executive’s
employment is terminated by the Executive’s death, the date of the Executive’s
death; (ii) if the Executive’s employment is terminated by

 

6

--------------------------------------------------------------------------------


 

reason of the Executive’s disability, the date of the opinion of the physician
referred to in Section 5(b), above; (iii) if the Executive’s employment is
terminated by the Company pursuant to Section 5(c) above, the date specified in
the Notice of Termination of Initial Employment; (iv) if the Executive
voluntarily resigns pursuant to Section 5(d) above (but subject to Section 4.A
above), the date specified in the Notice of Resignation; or (v) September 30,
2003.

 

(g)                                 “Good Reason” means a finding by the Board
that (A) the Executive materially breached any of the material terms of this
Agreement, or (B) the Executive acted with gross negligence, willful misconduct
or fraudulently in the performance of the Executive’s duties hereunder;
provided, however, that if the Board elects, in its sole discretion, to give
Executive a warning and opportunity to cure the material breach or other conduct
that is alleged to constitute Good Reason and if the Executive does effect such
a cure within the cure period specified by the Board, then such default shall no
longer constitute “Good Reason” under this Agreement.

 

5.A.                          Termination of Modified Schedule.   The
Executive’s employment during the  Modified Schedule shall be terminated upon
the earlier to occur of:

 

(a)                                  Termination by the Company for Any Reason. 
The Company may terminate the Executive’s employment during the Modified
Schedule any time with or without Good Reason by delivery of a written notice of
termination to the Executive (the “Notice of Termination of Modified
Schedule”).  The Notice of Termination of Modified Schedule shall set forth the
date such termination of the Modified Schedule shall be effective.

 

(b)                                 Termination by Executive.  Subject to
Section 4.A above, the Executive may terminate the Modified Schedule with Good
Cause at any time by delivery of a written notice of termination to the Company
(the “Notice of Executive Termination of Modified Schedule”).  The Notice of
Executive Termination of Modified Schedule shall set forth (i) a description in
reasonable detail of the facts and circumstances claimed to provide a basis for
the termination of the Modified Schedule with Good Cause, and (ii) the date such
termination of the Modified Schedule shall be effective, which date shall in any
event be at least thirty (30) days from the date the Notice of Resignation is
delivered to the Company in the event of a Termination of Modified Schedule with
Good Cause following a Change of Control.

 

(i)                                     “Good Cause” means the occurrence,
without the express written consent of the Executive, of any of the following
events, unless in the case of (A) and (B) immediately below, such event is
substantially corrected by the Company within forty-five (45) days following
written notification by the Executive to the Company that the Executive intends
to terminate the Executive’s employment or the Modified Schedule under this
Agreement because of such event:

 

(A)                              any reduction or diminution in the
compensation, benefits or responsibilities of the Executive, except as provided
for under this Agreement;

 

(B)                                any material breach or material default by
the Company under any material provision of this Agreement; or

 

(D)                               any Change in Control (as defined below).

 

7

--------------------------------------------------------------------------------


 

(ii)                                  For the purposes of this Agreement,
“Change in Control” means the occurrence of any of the following events after
the effective date of the first initial public offering of the Company’s common
stock:

 

(A)                              (1) the stockholders approve a plan relating to
the merger of the Company, and such merger is consummated; or (2) the
stockholders adopt a plan relating to the complete liquidation of the Company
(other than the plan approved by the Board on February 25, 2001 or any amendment
thereto), and such plan is substantially completed.

 

(B)                                a Person (as defined below) directly or
indirectly becomes the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Securities Exchange Act of 1934) of more than
twenty-five percent (25%) of the total voting power of the total outstanding
voting securities of the Company on a fully diluted basis; provided, however,
that beneficial ownership of partnership units in Golf Trust of America, L.P.
shall not be considered beneficial ownership of voting securities of the
Company;

 

(C)                                a Person directly or indirectly acquires or
agrees to acquire all or substantially all of the assets and business of the
Company (other than pursuant to a plan of liquidation);

 

(D)                               for any reason during any period of two (2)
consecutive years (not including any period prior to the date of this Agreement)
a majority of the Board is constituted by individuals other than (1) individuals
who were directors immediately prior to the beginning of such period, and (2)
new directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors immediately prior
to the beginning of the period or whose election or nomination for election was
previously so approved.

 

(c)                                  Date of Termination of Modified Schedule.
“Date of Termination of Modified Schedule” shall mean (i) if the Modified
Schedule is terminated by the Company pursuant to Section 5.A(a) above, the date
specified in the Notice of Termination of Modified Schedule; (ii) if the
Modified Schedule is terminated by the Executive pursuant to Section 5.A(b)
above (subject to Section 4.A above ), the date specified in the Notice of
Executive Termination of Modified Schedule; or (iii) June 30, 2004.

 

6.                                       Obligations Upon Termination.

 

(a)                                  Return of Property.  The Executive hereby
acknowledges and agrees that all personal property and equipment furnished to or
prepared by the Executive in the course of or incident to the Executive’s
employment  belongs to the Company and shall be promptly returned to the Company
upon termination of the Modified Schedule (or if this Agreement is terminated
prior to the commencement of the Modified Schedule, on the Date of Initial
Employment Termination).

 

8

--------------------------------------------------------------------------------


 

(b)                                 Complete Resignation.  Upon the termination
or expiration of the Modified Schedule (or if this Agreement is terminated prior
to the commencement of the Modified Schedule, on the Date of Initial Employment
Termination) and unless otherwise requested in writing by the Board, the
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company or any of its subsidiaries.

 

(c)                                  Survival of Representations, Warranties,
Covenants and Other Provisions.  The representations and warranties contained in
this Agreement and the parties’ obligations under Section 4(d), Section 4.A,
this Section 6, Sections 7 through 9, and Sections 16 through 18, inclusively,
shall survive termination of the Initial Employment Period and the Modified
Schedule and the termination or expiration of this Agreement.

 

(d)                                 Release.  In exchange for the Company
entering into this Agreement and the terms and conditions of Section 4.A above,
the Executive agrees that, at the time of the termination of the Modified
Schedule, the Executive will execute a release acceptable to the Company of all
liability of the Company and its officers, stockholders, employees and directors
to the Executive in connection with or arising out of the Executive’s employment
relationship with the Company.

 

7.                                       Compensation Upon Termination.

 

(a)                                  Termination Under Sections 5(a) or 5(b). 
Except for the provisions of Section 4.A above, the Executive shall not be
entitled to any payments following the Initial Employment Period in the event
the Initial Employment Period terminates due to death or disability pursuant to
Sections 5(a) or 5(b) above.

 

(b)                                 Termination Under Section 5.  In the event
of any termination of the Initial Employment Period pursuant to Section 5 above,
the Executive shall be entitled to retain any and all options to purchase
securities of the Company granted to the Executive pursuant to the terms and
conditions of any of the Company’s stock incentive plans or otherwise that have
vested as of the date of such termination.

 

(c)                                  Benefits Under Section 4 (c) (iii).  If, in
spite of the provisions of Section 4(c)(iii) of this Agreement entitling the
Executive to benefits under the Company’s Health and Dental Plans for a limited
period of time following the termination of the Initial Employment Period, such
benefits are not payable or provideable under any such plan to the Executive, or
to the Executive’s dependents, beneficiaries or estate, because the Executive is
no longer deemed to be an employee of the Company, then the Company shall
independently pay or provide for payment of such benefits for so long as the
Executive is entitled to such benefits under Section 4(c)(iii) of this
Agreement.

 

(d)                                 Excess Parachute Payment.  In the event that
any payment by or on behalf of the Company or Golf Trust of America, L.P. (or
any affiliate of or successor to either of them) to Executive (whether or not
such payment is required under this Agreement) qualifies, or on the advice of
the Executive’s counsel or the Company’s auditors could reasonably be expected
to qualify, as an “excess parachute payment” under Section 280G or Section 4999
of the Internal Revenue Code of 1986, as amended (the “Tax Code”), the Company
shall immediately make

 

9

--------------------------------------------------------------------------------


 

additional payments in cash to Executive (so called “gross-up payments”) so that
the Executive will be put in the same after-tax position as the Executive would
have been in had no excise tax been imposed by Section 4999 of the Tax Code (or
any successor or similar provision).  In the event that the Company makes a
payment under this Section 7(d) in the expectation that such excise tax may be
imposed, but such tax is not ultimately imposed, the Executive shall refund the
payment to the Company upon its written request, plus any interest actually
earned on such funds while in the Executive’s possession (net of the Executive’s
tax liability on such interest).

 

8.                                       Covenant of Confidentiality.  In
addition to the agreements set forth in Section 6 above, the Executive hereby
agrees that the Executive will not, during the Term and one (1) year thereafter,
directly or indirectly disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information.  As used in this Agreement, “Confidential
Information” means:  non-public information disclosed to the Executive or known
by the Executive as a consequence of or through the Executive’s relationship
with the Company, about the Company’s subsidiaries, affiliates and partners
thereof, owners, customers, employees, business methods, public relations
methods, organization, procedures or finances, including, without limitation,
information of or relating to properties that the Company or any of its
affiliates, subsidiaries or partners thereof owns or may be considering
acquiring an interest in; provided, however, that the Executive shall not be
obligated to treat as confidential, or return to the Company copies of, any
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity, or (iii) the Executive is required by law to
disclose to a third party.

 

9.                                       Covenant Not to Compete.

 

(a)                                  Limitations.  The Executive agrees that
during the Initial Employment Period the Executive will devote substantially the
Executive’s full working time to the business of the Company and, throughout the
Term, will not engage in any competitive business.  Subject to such full-time
requirement and the other restrictions set forth in this Section 9 and Section
3(d) above, the Executive shall be permitted to continue the Executive’s
existing business investments and activities and may pursue additional business
investments.  Without limiting the foregoing, the Executive specifically
covenants that during the Term and one (1) year thereafter the Executive shall
not:

 

(i)                                     compete directly with the Company in a
business similar to that of the Company;

 

(ii)                                  compete directly or indirectly with the
Company, its subsidiaries and/or its partners, potential golf course buyers,
potential buyers of the Company (and/or its affiliates), potential buyers of any
preferred stock of the Company or potential buyers of any debt of the Company
(or any of its affiliates) (collectively, the “Non-Compete Parties”) with
respect to any acquisition or development of any real estate project undertaken
or being considered by the Non-Compete Parties at any time during the Initial
Employment Period or the Modified Schedule;

 

10

--------------------------------------------------------------------------------


 

(iii)                               lend or allow the Executive’s name or
reputation to be used by or in connection with any business competitive with the
Company, its subsidiaries and/or partners thereof; excepting, however, the
Executive shall have the right during the period of the Modified Schedule to be
employed by any business competitive with the Company so long as the Executive
does not have direct or indirect responsibility for any interaction with the
Company or analysis thereof, and is wholly screened-off from such interaction
and analysis by the business competitive with the Company.

 

(iv)                              intentionally interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company, its subsidiaries and/or partners thereof, and any lessee, tenant,
supplier, contractor, lender, employee or governmental agency or authority.

 

(b)                                 The provisions of this Section 9 shall
survive for the Term and one (1) year thereafter and no longer.

 

10.                                 Injunctive Relief and Enforcement.  In the
event of breach by the Executive of the terms of Sections 6, 8 or 9 of this
Agreement, the Company shall be entitled to institute legal proceedings to
enforce the specific performance of this Agreement by the Executive and to
enjoin the Executive from any further violation of Sections 6, 8 or 9 and to
exercise such remedies cumulatively or in conjunction with all other rights and
remedies provided by law and not otherwise limited by this Agreement. The
Executive acknowledges, however, that the remedies at law for any breach by him
of the provisions of Sections 6, 8 or 9 may be inadequate. In addition, in the
event the agreements set forth in Sections 6, 8 or 9 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of extending for
too great a period of time or over too great a geographical area or by reason of
being too extensive in any other respect, each such agreement shall be
interpreted to extend over the maximum period of time for which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, and enforced as so interpreted, all as determined by such court
in such action.

 

11.                                 Notice.  For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when transmitted by telecopy with receipt confirmed, or one day after
delivery to an overnight air courier guaranteeing next day delivery, addressed
as follows:

 

If to the Executive:

 

Scott D. Peters

 

 

2758 Christ Church Court

 

 

Mt. Pleasant, South Carolina 29464

 

 

telecopy:  (843) 971-7487

 

 

 

If to the Company:

 

Golf Trust of America, Inc.

 

 

14 North Adger’s Wharf

 

 

Charleston, South Carolina  29401

 

 

Attention:  Chief Executive Officer

 

 

telecopy: (843) 723-0479

 

11

--------------------------------------------------------------------------------


 

With a copy to:

 

O’Melveny & Myers LLP

 

 

Embarcadero Center West

 

 

275 Battery Street, Suite 2600

 

 

San Francisco, California 94111-3305

 

 

Attention: Peter T. Healy, Esq.

 

 

telecopy: (415) 984-8701

 

or to such other address as any such party may furnish to the others from time
to time in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

12.                                       Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect; provided, however, that if any one
or more of the terms contained in Sections 6, 8 or 9 of this Agreement hereto
shall for any reason be held to be excessively broad with regard to time,
duration, geographic scope or activity, that term shall not be deleted but shall
be reformed and constructed in a manner to enable it to be enforced to the
extent compatible with applicable law.

 

13.                                       Assignment.  This Agreement may not be
assigned by the Executive, but may be assigned by the Company to any successor
to its business and will inure to the benefit and be binding upon any such
successor.

 

14.                                       Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

15.                                       Headings.  The headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

16.                                       Choice of Law; Consent to
Jurisdiction.  This Agreement shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of South
Carolina (without reference to the choice of law provisions of the State of
South Carolina), except with respect to matters of law concerning the internal
corporate affairs of any corporate entity which is a party to or the subject of
this Agreement, and as to those matters the law of the jurisdiction under which
the respective entity derives its powers shall govern.  Each of the parties
agree to submit to the exclusive jurisdiction of the federal and state courts of
the State of South Carolina with respect to the interpretation of this Agreement
or for the purposes of any action arising out of or relating to this Agreement.

 

17.                                       LIMITATION ON LIABILITIES.  IF EITHER
THE EXECUTIVE OR THE COMPANY IS AWARDED ANY DAMAGES AS COMPENSATION FOR ANY
BREACH OR ACTION RELATED TO THIS AGREEMENT, A BREACH OF ANY COVENANT CONTAINED
IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED BY EITHER LAW OR FACT), OR ANY
OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART ON ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED TO CONTRACTUAL DAMAGES AND
SHALL EXCLUDE (I)

 

12

--------------------------------------------------------------------------------


 

PUNITIVE DAMAGES, AND (II) CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES (E.G., LOST
PROFITS AND OTHER INDIRECT OR SPECULATIVE DAMAGES). THE MAXIMUM AMOUNT OF
DAMAGES THAT THE EXECUTIVE MAY RECOVER FOR ANY REASON SHALL BE THE AMOUNT EQUAL
TO ALL AMOUNTS OWED (BUT NOT YET PAID) TO THE EXECUTIVE PURSUANT TO THIS
AGREEMENT THROUGH ITS NATURAL TERM, PLUS INTEREST ON ANY DELAYED PAYMENT AT THE
MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S)
THAT SUCH PAYMENTS WERE DUE.

 

18.                                       WAIVER OF JURY TRIAL.  TO THE EXTENT
APPLICABLE, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT.

 

19.                                       Entire Agreement.  This Agreement, and
the related agreements referred to herein, contain the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby and no
representations promises agreements or understandings written or oral, not
herein contained shall be of any force or effect.  This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board of
Directors of the Company.

 

20.                                       Executive’s Acknowledgment.  The
Executive acknowledges (a) that the Executive has had the opportunity to consult
with independent counsel of the Executive’s own choice concerning this
Agreement, and (b) that the Executive has read and understands the Agreement, is
fully aware of its legal effect, and has entered into it freely based on the
Executive’s own judgment.

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

 

“COMPANY”

 

 

 

GOLF TRUST OF AMERICA, INC., a Maryland
corporation

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

W. Bradley Blair, II

 

President and Chief Executive Officer

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

/s/ Scott D. Peters

 

 

SCOTT D. PETERS

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Board Minutes of April 25, 1997

 

14.                                 Compensation Committee Matters

 

Mr. Chapman, Chairman of the Compensation Committee, led a discussion of
compensation matters.

 

a.                                       Approval of Benefit Plans

 

After discussion, upon motion duly made, seconded and unanimously carried, the
following recitals and resolutions were adopted by the Board:

 

WHEREAS, the employment agreements between the Company and W. Bradley Blair, II,
David J. Dick and Scott D. Peters (collectively the “Executives”) contemplate
but do not require that the Company will establish certain benefit plans for its
Executives;

 

WHEREAS, this Board of Directors deems it advisable and in the best interest of
the Company and its stockholders to make certain benefit plans available to the
Executives; and

 

WHEREAS, this Board of Directors deems it appropriate to direct the provision of
certain employee benefits and the adoption of certain benefit plans;

 

NOW, THEREFORE, BE IT RESOLVED, that the Company shall offer the following
benefits to each of the Executives:

 

1.                                       Financial planning, tax compliance
assistance and related services (to be provided initially by the Company’s
accountant, and thereafter by such provider as the President shall select);

 

2.                                       Accidental death and dismemberment
insurance plan;

 

3.                                       Long-term disability insurance (at 50%
of employee’s salary);

 

4.                                       Payment of, or reimbursement for,
professional association dues, professional licensing fees, continuing education
tuition and associated expenses.

 

RESOLVED FURTHER, that the Company shall provide the following benefits to each
of the Executives with the frequency or in the amounts indicated:

 

1.                                       Full health exam and medical testing
available on the following basis:

 

Blair:

 

Annually

Dick:

 

Bi-Annually

Peters:

 

Bi-Annually

 

 

A-1

--------------------------------------------------------------------------------


 

2.                                       Automobile allowances in the following
amounts or, at the Compensation Committee’s option and on such terms and
conditions as the Compensation Committee shall specify, use of Company
automobiles:

 

Blair:

 

$1000/month

Dick:

 

$800/month

Peters:

 

$600/month

 

RESOLVED FURTHER, that the enumeration of benefits in these resolutions is
non-exclusive and shall not be construed to limit the availability of other
benefits for which the Executives or any of them are otherwise eligible.

 

RESOLVED FURTHER, that W. Bradley Blair, II and such other officers as he may
from time to time designate be, and hereby are, authorized and empowered on
behalf of and by the Company and in its name to enter into contracts with
providers of the above benefit packages as each shall deem advisable to
accomplish the purposes of these resolutions.

 

RESOLVED FURTHER, that each of the officers of this Company be, and hereby is,
authorized and empowered on behalf of this Company and in its name to execute
any applications, certificates, agreements, or any other instruments or
documents or amendments or supplements thereto, or to do and to cause to be done
any and all other acts and things as such officers may in their discretion deem
necessary or appropriate to carry out the purposes of each of the foregoing
resolutions, the execution and delivery of such documents and the taking of such
actions to be conclusive evidence of the necessity or appropriateness thereof.

 

RESOLVED FURTHER, that any and all actions heretofore or hereafter taken by any
appropriate officer or authorized representative of this Company within the
terms or intent of any of the foregoing resolutions be, and hereby are, ratified
and confirmed as the act and deed of this Company.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF RELEASE

 

A-3

--------------------------------------------------------------------------------